Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 2, 5, 8 and 10 are objected to because of the following informalities:  the claims recite “the stoichiometric composition” which suggests some particular stoichiometric composition however as the specification teaches using any of a number of particular compositions (paragraph [0125]) the claim will be interpreted to mean --a stoichiometric composition--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirao (US 20070278490 A1 hereinafter Hirao) and further in view of Park et. Al. (US 20100140608 A1 hereinafter Park).

	Regarding claims 2 and 8, Hirao teaches in Figs. 5, 7 or 8 with associated text, referring to Fig. 8 unless otherwise specified, a semiconductor device comprising: 
an oxide semiconductor film 3 (paragraph [0143]) comprising: 
a first region 32; 
a second region (32 on other side of 31); and 
a third region 31 (Fig. 8); 
a gate electrode 7 overlapping with the third region with a gate insulating film (4 and 6) interposed between the gate electrode and the third region (paragraph [0143], Fig. 8); 
an insulating film 9 over the gate electrode (Fig. 8); 
a first wiring (2 connected to first region) electrically connected to the first region via a first opening in the insulating film (paragraph [0141], Fig. 8); and 
a second wiring (2 connected to second region) electrically connected to the second region via a second opening in the insulating film (Fig. 8), 
wherein the oxide semiconductor film comprises Zn
wherein the third region comprises a channel formation region (paragraph [0141]), 
wherein each of the first region and the second region does not overlap with the gate electrode (Fig. 8), 
Regarding claim 2, wherein each of the first region and the second region comprises at least one element selected from helium, boron, nitrogen, neon, aluminum, phosphorus, arsenic, krypton, indium, tin, and antimony (paragraph [0142]), 
Regarding claim 8, wherein each of the first region and the second region has lower resistance than the channel formation region (paragraph [0141]), 
Regarding claims 2 and 8 wherein the gate insulating film comprises oxygen in excess of a stoichiometric composition (the gate insulating film 4 and/or 6 comprises for example SiON or 
	Hirao does not specify the oxide semiconductor film comprises In and Ga and in a cross-sectional view along a channel width direction of the channel formation region the gate electrode overlaps with a side surface of the oxide semiconductor film.
	Park teaches in Figs. 1-3 with associated text a Zn oxide semiconductor film (S1, C1 and D1) (Fig. 1m paragraph [0047], lines 4-5) similar to that of Hirao comprising In and Ga (where group III element is In and Ga paragraph [0047], line 8) and teaches  in a cross-sectional view along a channel width direction of the channel formation region (horizontal direction in Fig. 3) a gate electrode GE1 overlaps with a side surface of the oxide semiconductor film C1 (Fig. 3) and so that by using In and Ga as taught by Park for the oxide semiconductor film of Hirao and making the channel and gate electrode of Hirao similar to that of Park the oxide semiconductor film would comprise In and Ga in a cross-sectional view along channel width direction the gate electrode would overlap with a side surface of the oxide semiconductor film.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Zn oxide material including In and Ga as taught by Park for the Zn oxide semiconductor film of Hirao because according to Park a Zn oxide material further comprising In and Ga is suitable for a channel material, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a Zn oxide material including In and Ga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gate electrode and channel of Hirao so as to overlaps with a side surface of the oxide semiconductor film because according to Park by using such a structure the transistor may generate an ON-current that is about three times higher than that of a typical planar type transistor (Park paragraph [0050]) and so would be suitable for increasing the ON-current in the device of Hirao.


    PNG
    media_image1.png
    222
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    328
    345
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    326
    322
    media_image3.png
    Greyscale


Regarding claims 5 and 10, Hirao teaches in Figs. 5, 7 or 8 with associated text, referring to Fig. 8 unless otherwise specified, a semiconductor device comprising: 
an oxide semiconductor film 3 (paragraph [0143]) comprising: 
a first region 32; 
a second region (32 on other side of 31); and 
a third region 31 (Fig. 8); 
a gate electrode 7 overlapping with the third region with a gate insulating film (4 and 6) interposed between the gate electrode and the third region (paragraph [0143], Fig. 8); 

a first wiring (2 connected to first region) electrically connected to the first region via a first opening in the insulating film (paragraph [0141], Fig. 8); and 
a second wiring (2 connected to second region) electrically connected to the second region via a second opening in the insulating film (Fig. 8), 
wherein the oxide semiconductor film comprises Zn
wherein the third region comprises a channel formation region (paragraph [0141]), 
wherein each of the first region and the second region does not overlap with the gate electrode (Fig. 8), 
Regarding claim 5, wherein each of the first region and the second region comprises at least one element selected from helium, boron, nitrogen, neon, aluminum, phosphorus, arsenic, krypton, indium, tin, and antimony (paragraph [0142]), 
Regarding claim 10, wherein each of the first region and the second region has lower resistance than the channel formation region (paragraph [0141]), 
Regarding claims 5 and 10, wherein the gate insulating film comprises oxygen in excess of a stoichiometric composition (the gate insulating film comprises for example SiON or oxygen doped SiN paragraph [0049] which contain oxygen in excess of for example stoichiometric composition Si3N4), and wherein in a cross-sectional view along a direction in which the gate electrode extends the gate electrode overlaps with a top surface of the oxide semiconductor film (Fig. 8).  
	Hirao does not specify the oxide semiconductor film comprises In and Ga and in a cross-sectional view along a direction in which the gate electrode extends the gate electrode overlaps with a side surface of the oxide semiconductor film.
	Park teaches in Figs. 1-3 with associated text an Zn oxide semiconductor film (S1, C1 and D1) (Fig. 1m paragraph [0047], lines 4-5) similar to that of Hirao comprising In and Ga (where group III element is In and Ga paragraph [0047], line 8) and teaches in a cross-sectional view along a direction in which the gate electrode extends a gate electrode GE1 overlaps with a side surface of the oxide semiconductor film C1 (Fig. 3) so that by using In and Ga as taught by Park for the oxide semiconductor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Zn oxide material including In and Ga as taught by Park for the Zn oxide semiconductor film of Hirao because according to Park a Zn oxide material further comprising In and Ga is suitable for a channel material, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a Zn oxide material including In and Ga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gate electrode and channel of Hirao so as to overlaps with a side surface of the oxide semiconductor film because according to Park by using such a structure the transistor may generate an ON-current that is about three times higher than that of a typical planar type transistor (Park paragraph [0050]) and so would be suitable for increasing the ON-current in the device of Hirao.

Regarding claims 3 and 6, Hirao teaches each of the first region and the second region has lower resistance than the channel formation region (Hirao paragraph [0141])

	Regarding claims 4. 7, 9 and 11, Hirao in view of Park teaches the side surface of the oxide semiconductor film faces the gate electrode (Park Fig. 3).

Response to Arguments

Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. Regarding the arguments on page 7 Hirao teaches the gate insulating film 4 and/or 6 comprises for example SiON or oxygen doped SiN paragraph [0049] which contains oxygen in excess of for example stoichiometric composition Si3N4 which contains no oxygen.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki (US 20110127523 A1) teaches making a layer in close contact with an oxide semiconductor layer similar to the gate insulating layer of Hirao with excess oxygen (paragraph [0138])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897